DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 5, 7, 15, 17, 25, 27, 35 and 37 have been amended. Claims 1-40 are currently pending. Applicant’s amendments, with respect to claims 7-10, 17-20, 27-30 and 37-40, overcome §112 (a) rejections to the claims. The 112 (a) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 04/09/2021, with respect to the rejection of claim 1 under the §103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Jang et al., US-20130065521-A1 (hereinafter “JANG ‘521”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
Regarding claim 11, means for establishing, means for determining, means for extracting, means for encrypting, means for generating and means for transmitting. 
Regarding claim 13, means for determining and means for modifying.
Regarding claim 15, means for receiving and means for generating.
Regarding claim 16, the means for generating.
Regarding claim 17, means for establishing, means for transmitting, means for receiving, means for extracting, means for decrypting and means for generating.
Regarding claim 20, the means for generating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With respect to claim 11, claim limitation “means for determining … unencrypted … NDEF records … means for extracting an unencrypted NDEF record payload” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claim 13, claim limitation “means for determining whether a first length of the unencrypted NDEF record payload is different …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claim 15, claim limitation “means for generating the unencrypted NDEF message” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claim 17, claim limitation “means for extracting an encrypted NDEF record payload … means for generating a decrypted NDEF record … means for generating a decrypted NDEF message” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claim 20, claim limitation “the means for generating the decrypted NDEF record” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 17-20, 27-30 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Hameed, U. M. Jamali and A. Samad, "Protecting NFC data exchange against eavesdropping with encryption record type definition," NOMS 2016 - 2016 IEEE/IFIP Network Operations and Management Symposium, Istanbul, 2016, pp. 577-583 (hereinafter “Hameed 2016”; provided by IDS dated 12/16/2019).
Per claim 7 (independent):
Hameed 2016 discloses: A method of wireless communication of a first device, comprising: establishing at least one encryption key with a second device (FIG. 4, B. NFC Reader, 1) Message Parser, p. 580, “parsing different ﬁelds within a NDEF message … it demarcates the NDEF and encryption record … parse the key ID and encryption type from the encryption record, and the encrypted payload from the NDEF record” where the parser in the NFC reader module at a receiving NFC device parse the key ID for decrypting an encrypted payload from an NDEF record transmitted from another NFC device via a NFC tag.); 
transmitting a request for a Near Field Communication (NFC) Forum Data Exchange Format (NDEF) message to the second device; receiving an encrypted NDEF message from the second device based on the request, the encrypted NDEF message comprising one or more encrypted NDEF records (FIG. 4, B. NFC Reader, 1) Message Parser, p. 580, “parsing different ﬁelds within a NDEF message … it demarcates the NDEF and encryption record … parse the key ID and encryption type from the encryption record, and the encrypted payload from the NDEF record ” where an encrypted NDEF message is to be received at a receiving device (second device), including a plurality of NDEF records, where a payload is encrypted. Note that an encrypted NDEF message can include multiple records (See FIG. 3, 2) Message Generator, p. 580).); 
for each of the one or more encrypted NDEF records: extracting an encrypted NDEF record payload from a corresponding encrypted NDEF record; decrypting the encrypted NDEF record payload into a decrypted NDEF record payload based at least in part on the at least one encryption key (FIG. 4, 2) Decryption manager, p. 580, “The Message Parser passes the encrypted payload, key ID and encryption payload on to the Decryption Manager … The decryption key and encryption type decrypt the payload” where the payload of an encrypted NDEF record is decrypted with a decryption key. Note that the entire encrypted payload is extracted from a corresponding NDEF record.);
generating a decrypted NDEF record comprising the decrypted NDEF record payload and an unencrypted NDEF record header of the corresponding encrypted NDEF record; and generating a decrypted NDEF message comprising one or more decrypted NDEF records (FIG. 4, 2) Decryption manager, p. 580, “The reader module use the type ﬁeld from the Message Parser and decrypted payload from Decryption Manager to construct a plain NDEF message.” where a plain (or decrypted) NDEF message including unencrypted payload is constructed while the ERTD does not encrypt the record header (See FIG. 3).).

Per claim 8 (dependent on claim 7):
Hameed 2016 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Hameed 2016 discloses: The method of claim 7, wherein the at least one encryption key is associated with at least one of public key cryptography or symmetric key cryptography (1) Encryption Manager, p. 580, “The writing process starts with the user input. The NFC tag writer module accepts the user’s input in the form of type of the NDEF record, text/payload for the NDEF record, desired algorithm to encrypt the payload and identification for the key. For symmetric encryption the key ID represent the pre-shared secret key and for asymmetric encryption the key ID represents the public key of the recipient.” [Emphasis added.]).

Per claim 9 (dependent on claim 7):

Hameed 2016 discloses: The method of claim 7, wherein the encrypted NDEF message is received from the second device via an NFC link (Fig. 3, A. NFC Writer, p. 579, “Once the encryption record is constructed, it is appended with the encrypted NDEF record, and the message is ready to be written to a tag.” [Emphasis added.]; Fig. 4, B. NFC Reader, p. 580, “The NFC reader module allows the encrypted NDEF message to be read and decrypted from any NDEF message” [Emphasis added.]).

Per claim 10 (dependent on claim 7):
Hameed 2016 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Hameed 2016 discloses: The method of claim 7, wherein: the generating the decrypted NDEF record comprises: appending the decrypted NDEF record payload to the unencrypted NDEF recorder header for each of the one or more decrypted NDEF records (FIG. 4, 2) Decryption manager, p. 580, “The Message Parser passes the encrypted payload, key ID and encryption payload on to the Decryption Manager … The decryption key and encryption type information is used to decrypt the payload. The reader module use the type ﬁeld from the Message Parser and decrypted payload from Decryption Manager to construct a plain NDEF message” where the payload of an encrypted NDEF record is decrypted with a decryption key. Thus, the decrypted payload and header are combined to generate a decrypted record. Note that the record header is not encrypted in the ERTD.);
the generating the decrypted NDEF message comprises: assembling the one or more decrypted NDEF records that each includes the decrypted NDEF record payload appended to the unencrypted NDEF record header (FIG. 4, 2) Decryption manager, p. 580, “The Message Parser passes the encrypted payload, key ID and encryption payload on to the Decryption Manager … The decryption decrypt the payload. The reader module use the type ﬁeld from the Message Parser and decrypted payload from Decryption Manager to construct a plain NDEF message” where multiple records can be assembled to generate a plain (decrypted) NDEF message. Note that the plain NDEF message can include multiple records (See 1) Message Parser or 2) Message Generator).).

Per claim 17 (independent):
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 18 (dependent on claim 17):
Hameed 2016 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 19 (dependent on claim 17):
Hameed 2016 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 20 (dependent on claim 17):

The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Per claim 27 (independent):
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 28 (dependent on claim 27):
Hameed 2016 discloses the elements detailed in the rejection of claim 27 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 29 (dependent on claim 27):
Hameed 2016 discloses the elements detailed in the rejection of claim 27 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 30 (dependent on claim 27):
Hameed 2016 discloses the elements detailed in the rejection of claim 27 above, incorporated herein by reference.


Per claim 37 (independent):
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 38 (dependent on claim 37):
Hameed 2016 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 39 (dependent on claim 37):
Hameed 2016 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 40 (dependent on claim 37):
Hameed 2016 discloses the elements detailed in the rejection of claim 37 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 11-12, 14-16, 21-22, 24-26, 31-32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameed ‘2016 in view of JANG ‘521.
Per claim 1 (independent):
Hameed ‘2016 discloses: A method of wireless communication of a first device, comprising: establishing at least one encryption key with a second device (1) Encryption Manger, p. 580, “The writing process starts with the user input. The NFC tag writer module accepts the user’s input in the form of type of the NDEF record, text/payload for the NDEF record, desired algorithm to encrypt the payload and identification for the key. For symmetric encryption the key ID represent the pre-shared secret key and for asymmetric encryption the key ID represents the public key of the recipient” [Emphasis added.] where the pre-shared secret key or the public key is established based on the user’s input between the communication between NFC devices.); 
determining one or more unencrypted Near Field Communication (NFC) Forum Data Exchange Format (NDEF) records in an unencrypted NDEF message (TABLE I, III. ENCRYPTION RECORD TYPE DEFINITION (ERTD), pp. 578-579, “The ERTD is like any other NDEF record and easily blends within standard NDEF messages … maintains the reference of algorithms that are used to encrypt the payload of the preceding records. The Encryption Type in the ERTD is a 1-byte ﬁeld used to identify the type of encryption algorithm being utilized (see Fig. 1) … the Payload ﬁeld in any NDEF record is the central 
encrypting the unencrypted NDEF record payload into an encrypted NDEF record payload based at least in part on the at least one encryption key; generating an encrypted NDEF message comprising one or more encrypted NDEF records; and transmitting the NDEF message to the second device upon encryption (C. Encryption Type, p. 579, left column, “the Payload ﬁeld in any NDEF record is the central element to be protected by the ERTD. This ﬁeld contains the actual sensitive data which needs to be protected.” [Emphasis added.]; Fig.3, A. NFC Writer, p. 580, left column, “The Message Generator use this information to generate two records i.e. encrypted NDEF record using type and encrypted payload, and ERTD using key ID and algorithm information. The ERTD is appended with the encrypted NDEF record and written into the tag. In case the NDEF message consists of multiple records, a separate encrypted NDEF record will be generated for each of them.” [Emphasis added.] where the encrypted NDEF message that comprises multiple records is generated whereby the payload of each record is protected by the ERTD using key ID (encryption key). Thus, the encrypted NDEF message may be transmitted to a NFC reader module in another device (second device) via the NFC tag as Fig.3);
generating an encrypted NDEF record comprising the encrypted NDEF record payload and an unencrypted NDEF record header of the corresponding unencrypted NDEF record (Fig.3, 2) Message Generator, p. 580, “encrypted NDEF record using type and encrypted payload, and ERTD using key ID and algorithm information …  In case the NDEF message consists of multiple records, a separate encrypted NDEF record will be generated for each of them.” [Emphasis added.] where an encrypted 
Hameed ‘2016 does not disclose but JANG ‘521 discloses: for each of the one or more unencrypted NDEF records: extracting an unencrypted NDEF record payload from a corresponding unencrypted NDEF record (FIG. 2, [0051], “The data classifying unit 132 identifies packet data … received by the data receiver 131, classifies payload information … The payload information indicates data, such as text, URL or MIME type, and the data packet includes information, such as a pay load type, a length and an identifier… The classified data may be converted to a NFC data exchange format (NDEF) format … several NDEF Records are included in a NDEF Message, which is used in NFC“; [0052], “The data encryption unit 133 encrypts the synchronization information … using a NFC security module … Encryption may be performed in order of PAYLOAD, TYPE, ID, ID LENGTH, PAYLOAD LENGTH and TYPE LENGTH”; [0053], “The data transmitter 134 transmits the synchronization information encrypted by the data encryption unit 133” where (unencrypted) payload information such as text, URL or MIME type are classified based on the header information of synchronization information and the classified information is converted to a NDEF message including several NDEF records. Thus, the data encryption unit 133 encrypts the synchronization information using a NFC security module for transmitting to other NFC terminals. Note that an extraction of (unencrypted) payload is necessary to generate encrypted synchronization information in a certain order.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hameed ‘2016 with the encryption of synchronization information exchanged between a plurality of NFC terminals via a classification process as taught by JANG ‘521 because it would seamlessly share synchronization information between multiple NFC terminals in a secure way.

Per claim 2 (dependent on claim 1):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Hameed ‘2016 discloses: The method of claim 1, wherein the at least one encryption key is associated with at least one of public key cryptography or symmetric key cryptography (1) Encryption Manager, p. 580, left column, “The writing process starts with the user input. The NFC tag writer module accepts the user’s input in the form of type of the NDEF record, text/payload for the NDEF record, desired algorithm to encrypt the payload and identification for the key. For symmetric encryption the key ID represent the pre-shared secret key and for asymmetric encryption the key ID represents the public key of the recipient.” [Emphasis added.]).

Per claim 4 (dependent on claim 1):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Hameed ‘2016 discloses: The method of claim 1, wherein the encrypted NDEF message is transmitted to the second device via an NFC link (Fig. 3, A. NFC Writer, p. 579, “Once the encryption record is constructed, it is appended with the encrypted NDEF record, and the message is ready to be written to a tag.” [Emphasis added.]; Fig. 4, B. NFC Reader, p. 580, “The NFC reader module allows the encrypted NDEF message to be read and decrypted from any NDEF message” [Emphasis added.]).

Per claim 5 (dependent on claim 1):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The method of claim 1, further comprising: receiving a request for a NDEF message from the second device; and generating the unencrypted NDEF message upon receipt of the request (TABLE I, III. ENCRYPTION RECORD TYPE DEFINITION (ERTD), pp. 578-579, “The ERTD … maintains the reference of algorithms that are used to encrypt the payload of the preceding records. The Encryption Type in the ERTD is a 1-byte ﬁeld used to identify the type of encryption algorithm being utilized (see Fig. 1) … the Payload ﬁeld in any NDEF record is the central element to be protected by the ERTD” [Emphasis added.]; Fig. 3, 1) Encryption Manager, p. 580, “The writing process starts with the user input. The NFC tag writer module accepts the user’s input in the form of type of the NDEF record, text/payload for the NDEF record, desired algorithm to encrypt the payload and identification for the key” [Emphasis added.] where an user input in the form of NDEF record (request) is received at the NFC writer module and an unencrypted NDEF message may be generated based on the received information by setting up the encryption type as 0x00 (unencrypted NDEF record) as TABLE I.).

Per claim 6 (dependent on claim 1):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Hameed 2016 discloses: The method of claim 1, wherein the generating the encrypted NDEF record comprises: appending the encrypted NDEF record payload to the unencrypted NDEF recorder header for each of the one or more unencrypted NDEF records, and the generating the encrypted NDEF message comprises: assembling the one or more encrypted NDEF records that each includes the encrypted NDEF record payload appended to the unencrypted NDEF record header (Fig.3, 2) Message Generator, p. 580, “The Message Generator use this information to generate two records i.e. encrypted NDEF record using type and encrypted payload, and ERTD using key ID and algorithm information. The ERTD is appended with the encrypted NDEF record and written into the tag. In case the NDEF message consists of multiple records, a separate encrypted NDEF record will be generated for each of them.” [Emphasis added.] where the message generator generates an encrypted NDEF message that includes multiple NDEF records whereby an encrypted payload is appended to an associated NDEF header for each unencrypted NDEF record as in Fig.3. Note that the header is not encrypted.).

Per claim 11 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 12 (dependent on claim 11):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 14 (dependent on claim 11):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 15 (dependent on claim 11):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.


Per claim 16 (dependent on claim 11):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 21 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 22 (dependent on claim 21):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 24 (dependent on claim 21):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 25 (dependent on claim 21):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 26 (dependent on claim 21):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 31 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 32 (dependent on claim 31):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 34 (dependent on claim 31):

The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 35 (dependent on claim 31):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 36 (dependent on claim 31):
Hameed ‘2016 in view of JANG ‘521 discloses the elements detailed in the rejection of claim 31 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Allowable Subject Matter
Claim(s) 3, 13, 23 and 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and additionally for claim 13 if amended to traverse the 112(b) rejections.
The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed: 
Per claim 3 (dependent on claim 1):
The method of claim 1, further comprising: determining whether a first length of the unencrypted NDEF record payload is different than a second length of the encrypted NDEF record payload based on the encrypting; and modifying the unencrypted NDEF record header of at least one of the one or more encrypted NDEF records when the first length of the unencrypted NDEF record payload is different than the second length of the encrypted NDEF record payload.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        /Kevin Bechtel/Primary Examiner, Art Unit 2491